DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In this case Applicant has changed the terminology of what was previously claimed but has not indicated how the structures of the prior art of record fail to teach the claimed subject matter.
As discussed in detail below Manning (US 2,703,409) discloses a toilet bowl having a main toilet body and a protrusion body. The protrusion body is formed by two side walls and a front wall which forms the “second slant wall” between said two walls and which connects to a “first slant surface” which is the lower surface of the protrusion body.

Specification
The disclosure is objected to because of the following informalities:
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Numerous grammatical and spelling errors throughout the specification
The use of “close-stool” instead of ‘closet-stool’ or ‘toilet’
Uncommon terminology without proper explanation (three round bottom pot)
The application is written in a generally narrative manner and appears to be a direct translation from a foreign language into English resulting in entire sections being unclear. As a non-limiting example from the “Brief Discussion of Related Art” section:
  		“Some products or patent applications have defaults: the utility model with 			application number CN201220199249.6: the number of foot-stepping is 				not enough, so it only may cause less pressure gas”
	It is unclear what “foot-stepping” is and what “it only may cause less pressure gas” is meant to convey.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 has been amended to require a slant surface comprising a first slant surface and a second slant surface. The specification as amended does not disclose the inclusion of a “second slant surface” as claimed. The previous “second slant surface” was identified as reference 11 however this term has been amended to “second slant wall 11”.

The amendment filed 4/14/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Figure 5 as submitted is new matter. The figure contains details not previously disclosed such as the presence of multiple donut shaped objects, the wall 25 penetrating a front surface 11 and a wall 26 also penetrating a front surface 11. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on 4/14/21.  These drawings are unacceptable.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Newly submitted Fig. 5 appears to be a colored computer generated image rather than the black and white line style required.
Reference characters "9a" and "9" have both been used to designate “a slant surface”. Per the figures “9a” is a portion of “9” however they are both referenced with identical terminology (“a slant surface”) in the specification while subsection “9b” is clearly differentiated as “a first slant surface”. Reference “9a” should be explicitly differentiated from “9” and “9b”. 
Reference characters “26” and “36” have both been used to designate a wall of the protrusion body. The specification initially states that the walls of the protrusion body are formed by references 25 and 26 however on Page 4 of the specification it is stated both that the walls are identified as references 25 and 26 and that they are identified by references 25 and 36.
Reference character “21” appears to be indicating the same structures as references “2a” and “2b”. Reference 21 is supposedly an “inner rim” as such it is unclear why two locations are being labelled as the same structure, especially as the outer rim 20 is only identified a single time. Furthermore no detail is shown in Fig. 1 to depict any rims or any toilet structure other than a general outline of a side profile of the toilet and as such it is not possible to see/visualize what structure reference 21 is supposed to be identifying in Fig. 1. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a “second slant wall” and a “second slant surface”. Applicant has submitted amendments to the specification to amend two paragraphs to change the name of the structure identified by reference character “11” however reference character “11” is still referenced by the previous description of a “second slant surface” on Pg. 4 of the specification (Paragraph beginning with “As shown in Fig. 1, the lines 2a and 2b”).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
The proposed replacement/newly submitted Fig. 1 has poor line weight for the references resulting in a number of the reference characters and/or their leaders being unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“second slant surface”
“second” water and air inlet provided on a connection portion between the first slant surface and the second slant wall of the protrusion body
the protrusion body having two walls which are perpendicular to the ground
the “urination area” formed by the second slant wall and “the two walls”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that Applicant has amended the specification to change reference 11 from a “second slant surface” to a “second slant wall”, as such there does not appear to be a “second slant surface” labelled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 9 states “the distance between two walls” as only two walls of the protrusion body have been claimed it appears this should read ‘the distance between the two walls’.
Claim 1 states “the first slant surface and the second slant wall is connected with a sharp angle”. It appears this should read ‘the first slant surface and the second slant wall are connected’. 

	Regarding claim 1, Applicant has claimed that the second slant wall (reference 11) and “the two walls” (references 25 and 26) form a urination area. However the specification states that the urination area is formed by the second slant wall 11, first slant surface 9b and the two walls 25/26. The area defined by what is claimed would be different than that described in the specification as seen in the annotated figures below. As such it is unclear if Applicant is attempting to claim a new area or that disclosed in the specification.

    PNG
    media_image1.png
    471
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    649
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Interpretation
Claim 1 calls for “a second slant wall” however no ‘first slant wall’ has been claimed. From the specification there appears to be a slant surface made of two parts and the now labelled ‘second slant wall’. As such it is understood that the claim, while referencing a “second” slant wall is only requiring a single ‘slant wall’.

Claim 5 calls for “a second water and air inlet” however no ‘first’ water an air inlet has been claimed. As such the claim is being interpreted as requiring only a single water and air inlet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a sharp angle” in claim 1 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-5 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,703,409 (Manning) in view of US 5,363,513 (Blankenburg).
	Regarding claims 1 and 2, Manning discloses a toilet comprising:
	a main toilet body (8) having a front opening portion; and
	a protrusion body (7) protruded from the front opening portion of the main toilet body; wherein:
	an upper edge (9) of the main toilet body has an outer rim and an inner rim;

    PNG
    media_image3.png
    530
    588
    media_image3.png
    Greyscale

	the outer rim and the inner rim are round in shape and are ‘concentric with a user’s anus position when the toilet is in use’ (shaped/sized/positioned for a user to sit upon this area and for the area to receive solid waste from a user);
	the protrusion body has two side walls (A/B) perpendicular to the ground (Figs. 7/8);
	the distance between the two walls is smaller than a diameter of the inner rim (Fig. 2);
	the protrusion body has a slant surface which includes a first slant surface and a second slant surface, the first slant surface is arranged on the bottom of the protrusion body between the two walls, the first slant surface has a first end connected to the second slant surface, the second slant surface being arranged close to the main toilet body (annotated figure below);

    PNG
    media_image4.png
    507
    756
    media_image4.png
    Greyscale

	a second slant wall is arranged between two front ends of the two walls, the first slant surface has a second end connected to the second slant wall, the first slant surface and second slant wall are connected with a sharp angle (annotated figure above);
	the second slant wall and the two walls form a urination area of the protrusion body.
	Manning, however, does not discuss the inclusion of a high pressure air generator and high pressure water generator.
	Blankenburg teaches a toilet bowl (13) with a pressurized flushing system comprising a high pressure air generator (62) and a high pressure water generator (14). The high pressure water generator is enclosed and produces high pressure water. An upper space of the high pressure water generator forms an air storage chamber while a lower space forms a water storage chamber (Fig. 3). The high pressure water generator is provided with a one way water inlet (34) and an air inlet (63/65). A control valve (49) is provided to control the dispersal of water through a one way water export (22). A float (42) and a release button (70) are further provided for control of the flush water.
	It would have been obvious to one of ordinary skill in the art to provide a pressurized flushing system with a high pressure air generator and high pressure water generator, as taught by Blankenburg, to conserve water while maintaining the effectiveness of the flushing system.

	Regarding claim 4, the high pressure air generator and high pressure water generator as taught by Blankenburg are “sealed to withstand long-term high pressure air or high pressure water pressure” since they are designed to generate the high pressure air and high pressure water. Likewise Blankenburg teaches that the high pressure flushing system can be utilized on existing or new toilets (C3 L22-26).
	As such the combination of Manning in view of Blankenburg would result in a toilet whose components “are sealed to withstand long-term high-pressure air or high pressure water pressure and impact force without being damaged”.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning in view of Blankenburg as applied to claim 1 above, and further in view of US 4,521,925 (Chen).
	Regarding claim 3, Manning in view of Blankenburg teaches the invention as claimed except for the surfaces of the toilet being non-stick surfaces.
	Chen teaches the formation of a toilet bowl (200) having a non-stick surface (C8 L26- 34).
	It would have been obvious to one of ordinary skill in the art to provide a non-stick surface on the toilet bowl, as taught by Chen, so as to prevent the adherence of waste on the toilet bowl surface and minimize the required cleaning and maintenance of the toilet.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning in view of Blankenburg as applied to claim 1 above, and further in view of US 2009/0229046 (Liu).
	Regarding claim 5, Manning states an angle between a vertical line and a sidewall of the main toilet body is equal to 0 or greater than 0 and a water seal (10) is disposed next to the slant surface;

    PNG
    media_image5.png
    507
    756
    media_image5.png
    Greyscale

	a ‘second’ water and air inlet (28) is provided on a connection portion between the first slant surface and the second slant wall of the protrusion body.
	Manning, however, does not state that the shape of the water seal such as if it is rectangular and is also silent on the dimensions of the water seal.
	Liu teaches a toilet (200) comprising a water seal (270) of rectangular shape.
	It would have been obvious to one of ordinary skill in the art to provide a water seal of a rectangular shape, as taught by Liu, to permit and easier and therefore cheaper molding process and/or to achieve the desired flow characteristics during flushing.
	Regarding the dimensions of the water seal, Manning in view of Blankenburg and Liu teaches the claimed invention except for specific dimensions of the water seal being 5cm wide by at least 10cm long. The water seals of Manning (10, Fig. 1 and 2) and Liu (270, Fig. 2a) are clearly defined by a width and length however the dimensions are unknown. Instead Manning in view of Blankenburg and Liu results in a toilet bowl assembly with a flush system having an increased and adjustable water pressure. As such it appears the device taught by Manning in view of Blankenburg and Liu would operate equally well with a water seal dimensioned to have a width of 5cm or less and a length of 10cm or more which in conjunction with the increased flush water pressure ensures that the desired flushing characteristics (pressure/flow rate) are maintained while also ensuring the seal is intact between flushes and reducing the chance of blockage from deposited waste. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dimensioned the water seal to have a width of 5cm or less and a length of 10cm or longer since such a modification would have been a mere design consideration involving a mere change in the size of a component which fails to patentably distinguish over Manning in view of Blankenburg and Liu. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0034902 (Tyler) teaches a toilet system comprising a bowl with a non-stick coating in the form of a nickel-plated coating.
US 2005/0005348 (Buchanan) teaches a toilet with a front end having a slant wall which slants back towards a user/towards the rear of the bowl to form a urination area at the front of the bowl.
US 5,909,968 (Olin) teaches a toilet bowl having an inner surface provided with a non-stick coating and teaches that providing such a coating is known in the art.
US 6,085,365 (Chiang) is a toilet comprising a bowl area with a front opening, a protrusion portion extending forward from the front opening and a slant wall at a front end of the toilet which slants back towards the user/towards the rear of the bowl to form a urination area at the front of the toilet. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754